Woodward, J.
(dissenting): The plaintiff entered into a contract in writing with the defendant on the 19th day of February, 1901, for the widening, regulating and grading of that part of North street in the city of New Rochelle between a point opposite the entrance to Rochelle Park northerly to a point known as Cooper’s Corners, the city agreeing to pay therefor the sum of §37,100. The charter of the defendant (Laws of 1899, chap. 138) 'provides in section 33 that “Whenever any expenditures to be made or incurred by the common council or city board or any city officer in behalf ,of the city for work to be done, or materials or supplies to be furnished, except ordinary repairing and macadamizing of streets, shall exceed two hundred dollars, the city clerk shall advertise for and receive proposals therefor, in such manner as the common council, or as the board or officer charged with making such contract shall prescribe, and the contract therefor shall be let to the lowest responsible bidder, who shall execute.a bond to said city with one or more sureties, being freeholders, for the faithful performance of the contract. * * * When the lowest bid, in the opinion of the common council, hoard or officer charged with making the contract is too high, they shall, if the common council consent thereto by resolution, have the right to reject.it, and may discontinue or abandon the work, or may direct the clerk to advertise for new proposals, or with the consent of the common council, such work may be done without public letting. If, however, the' estimated expenditure does" not exceed five hundred dollars, the work may be done without a public letting if the common council by resolution consent thereto.” It is plain, therefore, that the defendant has no authority to contract any obligation in behalf of the city, except for the limited purpose of making ordinary repairs and macadamizing of. streets, in excess of §300 (or with the consent of the common council, §500) without first having advertised for and received bids for the same, and it is provided by statute, as well as by the common law, that “No corporation shall possess or exercise any corporate powers not given by law, or not necessary to the exercise of the powers so given.” (Gen. Corp. Law, § 10.*) It is not claimed that the defendant failed to advertise for bids, or that it neglected any of the details prescribed by the charter, nor is there any suggestion that the plaintiff in this action was not the lowest bidder for the work as proposed, and if his cause of action was based upon the contract for doing the work contemplated in the original bidding, we should have no difficulty in sustaining the judgment. The weakness of the plaintiff’s case is that his action is to recover for extra work- and materials furnished upon the written order of the city engineer, under a provision in the original contract, which has *896no proper place in the contract, or, at least, it cannot be made to cover the claim of the plaintiff,, which is largely in excess of any amount which the city was authorized to spend without submitting the same to competition. The provision of the contract" under which the plaintiff claims to have performed extra labor and to have furnished materials is. as follows: “ The Contractor shall also do such extra work in connection 'with this contract as the Engineer may in writing specially direct, and in- a first-class manner at ajprice to he agreed upon in writing, in advance by and" between the said Contractor and the City Engineer; and in case of a failure to so agree, the Contractor shall do the Work as aforesaid and he allowed in payment therefor the actual cost in labor and materials, together with twenty .per cent on such cost in addition thereto. The said cost of such extra, work to be determined by the Engineer, but no claim for extra work shall he allowed, unless the same was done in pursuance of a written order, as aforesaid, to do the work ás such.” Acting under this clause of the contract the city engineer ordered, and the plaintiff performed, extra- work aggregating over $8,750, and the jury have found a, verdict in favor of the plaintiff, which, with some offsets evidently allowed upon the defendant’s counterclaim, would aggregate this amount. The defendant appeals from the judgment and from' the order denying a motion for a new trial upon the grounds stated in section 999 of the Code of Civil Procedure. The defendant has had the benefit of the work and materials, and we regret that in this case, where the plaintiff appears to have acted in" good faith, there is no way, consistent with public policy and established law, to permit.of his recovery, but individuals as well as courts must take notice of the extent- of the authority conferred by law upon a person acting in an official capacity, and the rule applies in such a case that ignorance of the law furnishes no excuse for- any mistake or wrongful act. (Hawkins v. United States, 96 U. S. 689, 691, and authorities there cited.) This principle may sometimes, as in the case at bar, work hardly, but it is better, says the United States Supreme Court, “that an individual should occasionally suffer from the mistakes of public officers or agents, than to adopt a rule which, through improper combinations or collusion, might be turned to the detriment and injury of the -public.” (Whiteside v. United State, 93 U. S. 247, 257.) The common council was limited in its power to contract; it undertook a public improvement and it secured bids upon the amount of work covered by its plans and specifications, and it entered into a contract" with the plaintiff to perform this work for $37,100. It appears that the work which has been done under this contract, as extended by the clause for extra work, has cost in the neighborhood of $35,000, and upon this,improvement, as worked out, there- has been no submission to competition. If we view the work as a §35,000 improvement,' it is plain that there was no competition upon any .part of the contract, for the work to be performed was not known and was not the subject of the competitive bids; while if it is considered'merely as an additional improvement, at a cost o.f $8,750, there is absolutely no competition in the matter, and to this -extent it is wholly void. As was. said by the Court of Appeals in a similar case:The statute absolutely requiring all contracts for the whole or any part of this reservoir to he made with the lowest bidder, after public notice and receiving proposals, and the commissioners having no power to contract otherwise,-.it follows from what has been said that this contract is in excess of their powers," illegal and" void.” (Dickinson v. City of Poughkeepsie, 75 N. Y. 65, 73.) And the court continues:; “Being Void when" executory, its execution doe? not confer upon, the plaintiffs" any right of action thereunder. There is no ratification of a void contract, for. tlie commissioners had no power,to contract, either.iyratification.or otherwise, except with the lowest .bidder,- upon advertisement. A promise to pay. cannot be implied, where there is no power to contract.” In the case cited, there was a" provision in the contract for extra work very similar to "the one here involved, and the court held that this piovision was void. In the case-at bar the common council adopted- a resolution authorizing the work ordered by the city engineer to be done, hut this does not help the plaintiff, for the reason that the common council had no more authority to order extra work, involving an expenditure of more than §300 (or §500) without advertising ■ for bids-than it" had to order the original work. “The cases generally hold,” say the court in Dickinson v. City of Poughkeepsie (supra, p. 75), “that there can be no recovery against a municipality for services performed upon a contract void for want .of power to make it, Although performed • upon the property of the municipality, and of which they *897have the benefit. As was sai'd in Burrill v. City of Boston (2 Clifford, supra*), there can be no implied promise to pay upon a -quantum meruit, where there is no power to contract, either expressly or impliedly, except upon a written contract with the lowest bidder after advertisement.” (Citing authorities.) (See Kramrath v. City of Albany, 127 N. Y. 575, 581.) Plaintiff suggests that this question was not'fully raised in the pleadings, but as-it is a jurisdictional question it is not essential that it should have been raised with great precision. The pleadings did set up a defense that the common council was not authorized to make a contract which delegated its discretion to the city engineer, and which permitted such engineer to determine the price to be paid for the work without submitting the claim to the common council for audit, and I am of opinion that the plaintiff, who never had any valid, legal claim against the defendant, cannot take advantage of any carelessness on the part of the defendant in failing to bring out the exact defect in the contract. The municipality never had any power to make, - the contract under which the plaintiff claims: that contract is, in law, as though" it had never been performed, and the courts cannot permit a recovery upon a contract void for want-of power to make it. The, judgment and order appealed from should be reversed, with costs. Hooker, J., concurred.

2 Clifford, 590. — Rep.


Laws of 1893, chap. 687, § 10, as amd. by Laws of 1895, chap. 673.— [Rep.